Case: 1:19-cv-00373-KBB Doc #: 55-3 Filed: 09/17/20 1 of 4. PageID #: 536




                 Exhibit C
     Case: 1:19-cv-00373-KBB Doc #: 55-3 Filed: 09/17/20 2 of 4. PageID #: 537

EXHIBIT C

                               UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


                                                      :
     Beverley Somai, and the Fair
                                                      :
     Housing Center for Rights &                      :
     Research,                                        :
               Plaintiffs,                            :        Civil Action No.: 1:19-cv-373
                                                      :
     v.                                               :
                                                      :        Judge: Kathleen B. Burke
     City of Bedford, Ohio,
               Defendant.


              JOINT STIPULATION SEEKING CONTINUING JURISDICTION

          Pursuant to the Settlement Agreement in this matter (ECF No. X) the Parties jointly move

this Court for an order continuing its jurisdiction over the Agreement for a period of 3 years to

ensure full performance of the Agreement. The Parties acknowledge that the Court’s decision on

this Joint Stipulation does not affect the validity of the Agreement.


Respectfully submitted,
   Case: 1:19-cv-00373-KBB Doc #: 55-3 Filed: 09/17/20 3 of 4. PageID #: 538

EXHIBIT C


                                    /s/ Elizabeth Bonham
                                    Elizabeth Bonham (0093733)
                                    Freda J. Levenson (0045916)
                                    Joseph Mead (0091903)
                                    American Civil Liberties Union
                                    of Ohio Foundation
                                    4506 Chester Avenue
                                    Cleveland, OH 44103
                                    (614) 586-1958
                                    ebonham@acluohio.org
                                    attyjmead@gmail.com
                                    flevenson@acluohio.org

                                    Sandra S. Park (pro hac vice)
                                    Linda Morris (pro hac vice)
                                    American Civil Liberties Union
                                    Women’s Rights Project
                                    125 Broad St. 18th Floor
                                    New York, NY 10004
                                    (212) 519-7871
                                    spark@aclu.org
                                    lindam@aclu.org
                                    Counsel for all Plaintiffs



                                    Sara E. Bird (0096545)
                                    Jennifer E. Sheehe (0084249)
                                    The Legal Aid Society of Cleveland
                                    1223 West Sixth Street
                                    Cleveland, Ohio 44113
                                    Ph. (216) 861-5407 – SEB
                                    Ph. (440) 210-4521 – JES
                                    Fax (216) 861-0704
                                    sara.bird@lasclev.org
                                    jsheehe@lasclev.org
                                    Counsel for Plaintiff Beverley Somai
   Case: 1:19-cv-00373-KBB Doc #: 55-3 Filed: 09/17/20 4 of 4. PageID #: 539

EXHIBIT C


                                    /s/ Kallen L. Boyer
                                    R. Eric Smearman (0062132)
                                    Kallen L. Boyer (0093608)
                                    Smith Marshall, LLP
                                    7251 Engle Road, Suite #404
                                    Middleburg Heights, Ohio 44130
                                    (440) 243-4994 f: (440) 243-6598
                                    res@smithmarshall.com
                                    kld@smithmarshall.com

                                    Attorneys for Defendant City of Bedford
